Name: Commission Regulation (EC) No 1279/2001 of 28 June 2001 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: production;  regions of EU Member States;  trade;  economic policy;  means of agricultural production;  animal product
 Date Published: nan

 Avis juridique important|32001R1279Commission Regulation (EC) No 1279/2001 of 28 June 2001 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community Official Journal L 176 , 29/06/2001 P. 0008 - 0009Commission Regulation (EC) No 1279/2001of 28 June 2001amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 3(4) and Article 4(4) thereof,Whereas:(1) In application of Articles 2, 3 and 4 of Regulation (EEC) No 1601/92, it is necessary to amend Commission Regulation (EC) No 1487/95(3), as last amended by Regulation (EC) No 2756/2000(4), in order to determine for the pigmeat sector and for the 2001/02 marketing year, on the one hand, the quantities of meat of the forecast supply balance with benefit from an exemption from the duty on imports from third countries or from an aid for deliveries proceeding from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries.(2) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II and III to Regulation (EC) No 1487/95 are hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 2001.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 145, 29.6.1995, p. 63.(4) OJ L 318, 16.12.2000, p. 21.ANNEX"ANNEX IForecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period 1 July to 31 December 2001>TABLE>ANNEX IIAmounts of aid granted for products coming from the Community market>TABLE>NB:The product codes as well as the footnotes are defined in Commission Regulation (EEC) No 3846/87.ANNEX IIISupply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period 1 July to 31 December 2001>TABLE>"